Case 0:19-cv-63060-PMH Document 1-3 Entered on FLSD Docket 12/11/2019 Page 1 of 7




                     EXHIBIT B
Case 0:19-cv-63060-PMH Document 1-3 Entered on FLSD Docket 12/11/2019 Page 2 of 7
Case 0:19-cv-63060-PMH Document 1-3 Entered on FLSD Docket 12/11/2019 Page 3 of 7
Case 0:19-cv-63060-PMH Document 1-3 Entered on FLSD Docket 12/11/2019 Page 4 of 7
Case 0:19-cv-63060-PMH Document 1-3 Entered on FLSD Docket 12/11/2019 Page 5 of 7
Case 0:19-cv-63060-PMH Document 1-3 Entered on FLSD Docket 12/11/2019 Page 6 of 7
Case 0:19-cv-63060-PMH Document 1-3 Entered on FLSD Docket 12/11/2019 Page 7 of 7
